DETAILED ACTION
Claims 1-4 and 7-24 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Response to Applicant’s arguments 
Following Applicants arguments and amendments, the 102 rejection of the claims is Withdrawn. 
Applicant’s Argument Applicant argues the newly amended subject matter is not taught by the Kamel reference.
Examiner’s Response: The Examiner agrees and points Applicant to the updated 103 rejection of the claims that teaches the amended limitations.
Following Applicants arguments and amendments, the previous 103 rejection of the claims is Withdrawn in light of an updated 103 rejection presented below. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: The Examiner agrees the previously presented combination does not teach the amended limitations. However, Applicant’s arguments are moot in light of the combination of references presented below that was necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (U.S. Publication No. 2012/0323382 A1), hereinafter Kamel, in view of Zhang et al. “Application of latent heat thermal energy storage in buildings: State-of-the-art and outlook”, hereinafter Zhang.
Regarding claim 1, Kamel teaches A method of physical structure designing, the method comprising: receiving, by a computing device and for a first version of a three-dimensional design model of a physical structure, first design information comprising: (Figures 1 and 2, [0025], [0032], [0040], [0063], [0067],[0079], a building information modeling system takes in a structure and optimizes it)
Examiner’s Note: Kamel is cited as teaching each instance of the three dimensional design model.
	first material information indicating one or more first materials of at least one first three-dimensional model object of the first version of the three-dimensional design model, ([0007], [0008], [0032], [0063], the BIM data contains material specifications for the materials used in the model)
	first geometry information indicating one or more geometries of the at least one first three-dimensional model object of the first version of the three-dimensional design model, ([0063], the dimensions of the building are in the BIM model)
	location information, and ([0066], [0085], [0100] the geographic location of the building is selected)
	constraint information; ([0008], [0016], [0032], [0060], [0080] Specifications of the design management element constrain the materials and design of the building),
	generating, by the computing device and based on the first design information, a first energy analysis model configured to model energy transmissions through at least one first surface of the at least one first three-dimensional model object of the first version of the three-dimensional design model; ([0040] for the three dimensional model; [0063] different materials and sizes of materials are used; [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0097]-[0113], [0122], [0123] energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows)
locating, by the computing device and for a second version of the three-dimensional design model of the physical structure, second design information comprising at least one of: second material information indicating one or more second materials, different from the one or more first materials, of at least one second three-dimensional model object of the second version of the three-dimensional design model, or second geometry information indicating one or more second geometries, different from the one or more first geometries, of the at least one second three-dimensional model object of the second version of the three-dimensional design model; (Figure 3, [0040], [0059], [0063], [0082], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material, multiple materials from the library are listed and used in the verification and optimization; [0092] continuous optimization with the combining of different materials and geometries is used until the corrective measures taken meet the requirements)
generating, based on the second design information and based on the location information of the first design information and the constraint information of the first design information, a second energy analysis model configured to model energy transmission through at least one second surf ace of the at least one second three-dimensional model object of the second version of the three-dimensional design model; and (Figure 3, [0059], [0067], [0082] a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, and running an optimization process, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0066], geographical location, [0069], and violations or conflicts, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0100]-[0123] the heat transfer of the building is equated to the energy transmission of the building given the current iteration of the building)
	Kamel does not explicitly teach presenting an energy chronology that shows a comparison between first modeled energy transmissions through the at least one surf ace of the at least one first … model object of the first version of the … design model and second modeled energy transmissions through the at least one surface of the at least one second … model object of the second version of the … design model.
	Zhang teaches presenting an energy chronology that shows a comparison between first modeled energy transmissions through the at least one surf ace of the at least one first … model object of the first version of the … design model and second modeled energy transmissions through the at least one surface of the at least one second … model object of the second version of the … design model. (Figures 2, 4, Table 1, A simulated building with different materials is graphed with respect to time to show the comparison of the materials)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Zhang as they both model the thermal characteristics of a building, in order to present an energy chronology that shows a comparison of different materials. Zhang would modify Kamel by incorporating a graphing function to show the temperature change of the current iteration with respect to another iteration. The benefit of doing so is a thermal analysis can be completed that shows how the wall, floor and ceiling material can be effective in shifting heating and cooling load from peak electricity periods to off-peak periods, or storing solar radiation for use during sunless hours. (Zhang Page 2207 Section 6)

Regarding claim 2, the combination of Kamel and Zhang teaches the limitations of claim 1. Kamel also teaches further comprising generating, for the three-dimensional design model, an energy profile comprising at least one of an indication of the first energy transmissions or an indication of the second energy transmissions. ([0060] [0063], creating energy consumption profiles during the optimization process; [0100]-[0123] the heat transfer of the building is equated to the energy transmission of the building given the current iteration of the building).

Regarding claim 4, the combination of Kamel and Zhang teaches the limitations of claim 1. Kamel also teaches wherein the receiving of the first material information and the first geometric information is based on: determining, at a first time, a first list indicating a plurality of first three-dimensional model objects of the first version of the three-dimensional design model, ([0040], [0063], [0092], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building);
determining, at a second time, a second list indicating a plurality of second three dimensional model objects of the second version of the three-dimensional design model; ([0040], [0063], [0075], [0092], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance between the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system; [0063], [0110]-[0123], the differences in the building energy consumption are attributed to the materials used ); and 
determining that the variance satisfies a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, Paragraph [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). 

Regarding claim 7, the combination of Kamel and Zhang teaches the limitations of claim 1. Kamel also teaches further comprising causing presentation of the first modeled energy transmissions and the second modeled energy transmissions to a user. (Paragraph [0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, Paragraph [0083], of both original and corrective energy calculations to provide proper visualization to the user).

Regarding claim 8, Kamel teaches A computer-implemented method of physical structure design, the method comprising: receiving, for a three-dimensional design model of a physical structure, a design profile comprising at least one of: an indication of a first material of a first version the three-dimensional design model, or an indication of a first geometry of the first version of the a three dimensional design model (Figures 1 and 2, [0025], [0032], [0040], [0063], [0067],[0079], a building information modeling system takes in a structure and optimizes it; [0007], [0008], [0032], [0063], the BIM data contains material specifications for the materials used in the model; [0063], the dimensions of the building are in the BIM model)
generating, based on the design profile, a first energy analysis model configured to model energy transmission through at least one first surface of the first version of the three-dimensional design model, ([0040] for the three dimensional model; [0063] different materials and sizes of materials are used; [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0097]-[0113], [0122], [0123] energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows)
	determining, based on the first energy analysis model, first energy transmissions for the first version of the three-dimensional design model (Paragraph [0067], generating based on the information selected and entered in the design management element 302, [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0060], [0110]-[0122] energy performance and consumption being based on the requirements entered for the new building);
	locating at least one of material information indicating a second material different from the first material or geometry information indicating a second geometry different from the first geometry, ([0063], [0092] structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material during the design optimization process);
	generating, based on the design profile and based on at least one of the second material information or the second geometry information, a second energy analysis model configured to model energy transmission through one or more surfaces of a second version of the three dimensional design model; ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0060],[0092], [0110]-[0122] energy performance and consumption being based on the requirements entered for the new building are modeled and optimized)
	determining, based on the second energy analysis model, second energy transmissions for the second version of the three-dimensional design model, ([0063],[0070], [0092], [0110]-[0122] computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs are repeated for each material and configuration of the building until the design is optimized)
	causing, at a display device, presentation of a graphical representation Paragraph [0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, Paragraph [0083], of both original and corrective energy calculations to provide proper visualization to the user)
	Kamel does not explicitly teach a graphical representation indicating a difference between the first modeled energy transmissions for the first version of the three-dimensional design model and the second modeled energy transmissions for the second version of the three-dimensional design model.
	Zhang teaches a graphical representation indicating a difference between the first modeled energy transmissions for the first version of the three-dimensional design model and the second modeled energy transmissions for the second version of the three-dimensional design model. (Figures 2, 4, Table 1, A simulated building with different materials is graphed with respect to time to show the comparison of the materials)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Zhang as they both model the thermal characteristics of a building, in order to present an energy chronology that shows a comparison of different materials. Zhang would modify Kamel by incorporating a graphing function to show the temperature change of the current iteration with respect to another iteration. The benefit of doing so is a thermal analysis can be completed that shows how the wall, floor and ceiling material can be effective in shifting heating and cooling load from peak electricity periods to off-peak periods, or storing solar radiation for use during sunless hours. (Zhang Page 2207 Section 6)

Regarding claim 9, the combination of Kamel and Zhang teaches the limitations of claim 8. Kamel also teaches further comprising: causing presentation of the second modeled transmissions to a user, ([0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user); 
receiving an indication that the user selected an indication of the second energy transmissions, (Figures 1 and 2, [0063], [0067]-[0069], [0080], [0146], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302); and 
associating , with the design profile, at least one of an indication of the second material or an indication of the second geometry, wherein the second material comprises an identifier of a manufacturer, ([0063], [0079], [0087], [0092], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model).

Regarding claim 10, the combination of Kamel and Zhang teaches the limitations of claim 8. Kamel also teaches wherein the locating comprises, ([0063], [0066], structural components and their location can be modified by the user to add new or custom structural components including their design and performance attributes, such as material): 
determining a material constraint defining a first search space for materials, ([0063], [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); 
determining a geometric constraint defining a second search space for geometries, ([0063], [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); and 
locating, based on the first search space and the second search space, at least one of the second material or the second geometry, ([0063], [0066], Further yet, the engineering design element 304 comprises a library of standard (commercially available) structural materials stored in memory 204, and permits the user to select structural components that are to be used in the design or retro-commissioning of the building 104. Examples of structural components are, but not limited to, metallic beams, wood studs, drywall, cement walls, windows, doors, floor tiles, ceiling tiles, roofing tiles, insulation, pre-defined standard wall types, ramps, stairs, elevator shafts, and the like. These attributes may include dimensions, density, mass, insulation performance, tensile and sheer strength coefficients, expansion coefficients, thermal coefficients, color, material, cost, irradiance, refractive indices, and the like.)

Regarding claim 11, the combination of Kamel and Zhang teaches the limitations of claim 8. Kamel also teaches further comprising generating, for the first version of the three-dimensional design model, a first energy profile comprising an indication of the first energy transmissions; and generating, for the second version of the three-dimensional design model, a second energy profile comprising an indication of the second energy transmission. ([0060], [0112]-[0124], energy consumption profiles are created that characterize the energy ).

Regarding claim 12, the combination of Kamel and Zhang teaches the limitations of claim 8. Kamel also teaches wherein the design profile is a first design profile, ([0059], [0063],  FIG. 3 illustrates a block diagram for an energy management system 300 providing integrated and continuous design, simulation, commissioning, real time management, evaluation and optimization of energy management for facilities 104), 
the method further comprising: generating, based on a second design profile for a third version of the three-dimensional design model, a  third energy analysis model configured to model energy transmission through one or more surfaces of the third version of the three-dimensional design model, ( [0063], [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model;[0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element; [0112]-[0124], energy consumption profiles are created that characterize the energy over multiple iterations); 
determining, based on the third energy analysis model, third modeled energy transmissions for the third version of the three-dimensional design model, [0063], [0070], [0092], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs; [0112]-[0124], energy consumption profiles are created that characterize the energy over multiple iterations). 
Kamel does not explicitly teach presenting an energy chronology that shows a comparison between the first modeled energy transmissions through the one or more surfaces of the first version of the three-dimensional design model, the second modeled energy transmissions through the one or more surfaces of the second version of the three-dimensional design model, and the third modeled energy transmissions through the one or more surf aces of the third version of the three-dimensional design model.
	Zhang teaches presenting an energy chronology that shows a comparison between the first modeled energy transmissions through the one or more surfaces of the first version of the three-dimensional design model, the second modeled energy transmissions through the one or more surfaces of the second version of the three-dimensional design model, and the third modeled energy transmissions through the one or more surf aces of the third version of the three-dimensional design model. (Figures 2, 4, Table 1, A simulated building with multiple different materials is graphed with respect to time to show the comparison of the materials)

In regards to claim 13, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Regarding claim 14, the combination of Kamel and Zhang teaches the limitations of claim 8. Kamel also teaches wherein at least one of the first modeled energy transmissions are based on first aggregated modeled energy transmissions through first surfaces of first three-dimensional model objects that collectively form the first version of the three dimensional design model, and the second modeled energy transmission are based on second aggregated modeled energy transmissions through second surfaces of second three-dimensional model objects that collectively form the second version of the three-dimensional design model.([0063],[0067], for generating a computer aided model of the building and its components, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, Paragraph[0092], [0109]-[0123], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).

Regarding claim 15, Kamel teaches A method of physical structure design a, the method comprising: receiving, by a computing device remote from a user device that generated a first version of a three-dimensional design model of a physical structure, a first design profile (Figure 1 and 2, [0025], [0032], [0067], over the internet, the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304;[0040] for the three dimensional model; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0063], [0092], different materials and sizes of materials are used during the optimization process),
generating, by the computing device and based on the first design profile, a first energy analysis model configured to model energy transmission through one or more surfaces of the first version of the three-dimensional design model, ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model; [0097]-[0113], [0122], [0123] energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows); 
determining, by the computing device and based on the energy analysis model, first modeled energy transmissions for the first version of the three-dimensional design model (Paragraph [0067], generating based on the information selected and entered in the design management element 302, Paragraph [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model), first energy transmissions for the design model; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building); 
based on receiving a second design profile associated with a second version of the three-dimensional design model, generating, by the computing device and based on the second design profile, a second energy analysis model configured to model energy transmission through the one or more second surfaces of the second version of the three-dimensional design model; (Figures 1 and 2, [0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building at each iteration); 
determining, by the computing device and based on the second energy analysis model, second modeled energy transmissions for the second version of the three-dimensional design model; and  (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building at each iteration). 
Kamel does not explicitly disclose presenting an energy chronology that shows a comparison between first modeled energy transmissions through the one or more surfaces of the first version of the three-dimensional design model and second modeled energy transmissions through the one or more surfaces of the second version of the three-dimensional design model.
	Zhang teaches presenting an energy chronology that shows a comparison between first modeled energy transmissions through the one or more surfaces of the first version of the three-dimensional design model and second modeled energy transmissions through the one or more surfaces of the second version of the three-dimensional design model. (Figures 2, 4, Table 1, A simulated building with different materials is graphed with respect to time to show the comparison of the materials)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Zhang as they both model the thermal characteristics of a building, in order to present an energy chronology that shows a comparison of different materials. Zhang would modify Kamel by incorporating a graphing function to show the temperature change of the current iteration with respect to another iteration. The benefit of doing so is a thermal analysis can be completed that shows how the wall, floor and ceiling material can be effective in shifting heating and cooling load from peak electricity periods to off-peak periods, or storing solar radiation for use during sunless hours. (Zhang Page 2207 Section 6)

In regards to claim 16, it is the method embodiment of claim 11 with similar limitations to claim 11, and is such rejected using the same reasoning found in claim 11.

In regards to claim 17, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 18, it is the method embodiment of claim 14 with similar limitations to claim 14, and is such rejected using the same reasoning found in claim 14.

Regarding claim 19, the combination of Kamel and Zhang teaches the limitations of claim 15. Kamel also teaches wherein the first design profile comprises at least one of an indication of a first material of the first version of the three-dimensional design model or an indication of a first geometry of the first version of the three-dimensional design model, the method further comprising: ([0060], [0063], the material and architectural information is information for a new model, [0067], generating based on the information selected and entered in the design management element, [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0060], energy performance and consumption being based on the requirements entered for the new building), 
locating, at least one of material information indicating a second material different from the first material or geometry information indicating a second geometry different from the first geometry, ([0063], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material); 
generating based on the first design profile and based on at least one of the material information or the geometry information, a third energy analysis model configured to model energy transmission through the at least one third surface of a third version of the three dimensional design model ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building at each iteration); 
determining, based on the third energy analysis method, third energy transmissions for the third version of the three-dimensional design model, ([0070] computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building at each iteration).

Regarding claim 20, the combination of Kamel and Zhang teaches the limitations of claim 19. Kamel also teaches, further comprising causing presentation, at the user device, of at least one of the first modeled energy transmissions, the second modeled energy transmissions, or the third modeled energy transmissions ([0092], [0095], [0110]-[0122], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building at each iteration).

Regarding claim 21, the combination of Kamel and Zhang teaches the limitations of claim 1. Kamel also teaches generating for a third version of the three-dimensional design model, a third energy analysis model configured to model energy transmission through one or more surfaces of at least one third three-dimensional model object of the third version of the three-dimensional design model; (Figure 3, [0059], [0067], [0082] a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, and running an optimization process, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0066], geographical location, [0069], and violations or conflicts, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building at each iteration)
Kamel does not explicitly teach wherein the first modeled energy transmissions are associated with a first month and third modeled energy transmissions modeled by the third energy analysis model are associated with a second month.
Zhang teaches wherein the first modeled energy transmissions are associated with a first month and third modeled energy transmissions modeled by the third energy analysis model are associated with a second month. (Figures 2, 4, Table 1, A simulated building with different materials is graphed with respect to 360 days of the year, with months within the 360 days, to show the comparison of the materials)

Regarding claim 22, the combination of Kamel and Zhang teaches the limitations of claim 1. Kamel also teaches receiving, an indication of a selected version of the plurality of versions of the three-dimensional design model; and causing presentation of energy transmissions associated with the selected version of the three-dimensional design model (Figures 1 and 2, [0092], [0095], [0110]-[0122], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamel, in view of Zhang and in further view of McLean et al. (U.S. Publication No. 2010/0106674 Al), hereinafter McLean.

Regarding claim 3, the combination of Kamel and Zhang teaches the limitations of claim 1. Kamel also teaches, wherein the first material information comprises a material associated with the at least one first three-dimensional model object, ([0040], [0063], model objects [structural components] in the model include attributes such as material information).
The combination of Kamel and Zhang does not explicitly teach wherein the first geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one first three-dimensional model object.
McLean teaches wherein the first geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one first three-dimensional model object, (Figure 3C, [0013], For example, in software for the thermal simulation of buildings, [0072], geometry information includes area data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel and Zhang to incorporate the teachings of McLean by including the geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one model object. The benefit of doing so is it enables one to generate, by the computing device, an energy analysis model, variation analysis, with fundamental decision making which is done both quickly and accurately. (McLean [0072])

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel, in view of Zhang and in further view of Hu et al. “Construction Process Simulation and Safety Analysis Based on Building Information Model and 4D Technology”, hereinafter Hu. 

Regarding claim 23, the combination of Kamel and Zhang teaches the limitations of claim 1. The combination of Kamel and Zhang does not explicitly teach the first version of the three-dimensional design model of the physical structure is an incomplete multidimensional computer-aided design (CAD) model of the physical structure; and the incomplete multidimensional CAD model comprises at least one model object having an open geometry without volume.
Hu teaches the first version of the three-dimensional design model of the physical structure is an incomplete multidimensional computer-aided design (CAD) model of the physical structure; and (Figures 1, 3, 5, Page 270 left column, the 3d model is shown incomplete without walls and floors)
and the incomplete multidimensional CAD model comprises at least one model object having an open geometry without volume. (Figures 1, 3, 5, Page 270 left column, the building does not have volume as it is not enclosed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kamel and Zhang to incorporate the teachings of Hu by incorporating an unenclosed version of the physical structure. Hu would modify the combination of Kamel and Zhang by adding an unenclosed model with and without additional object models for analysis. The benefit of doing so is it enables one to facilitate early decision making and project management before starting a construction project.(Hu, Page 270).

Regarding claim 24, the combination of Kamel and Zhang teaches the limitations of claim 1. The combination of Kamel and Zhang does not explicitly teach the first version of the three-dimensional design model of the physical structure is an incomplete multidimensional computer-aided design (CAD) model of the physical structure; and the incomplete multidimensional CAD model comprises at least one unconnected model object. 
Hu teaches the first version of the three-dimensional design model of the physical structure is an incomplete multidimensional computer-aided design (CAD) model of the physical structure; and (Figures 1, 3, 5, Page 270 left column, the model is incomplete as it does not have windows, walls and doors)
the incomplete multidimensional CAD model comprises at least one unconnected model object. (Figures 1, 3, 5, Page 270 left column, Some floors as well as all windows, walls and doors are unconnected)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. “Ideal thermophysical properties for free-cooling (or heating) buildings with constant thermal physical property material: Teaches simulating the temperature of a building before and after different simulated materials are updated to give a temperature of the internal area over time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147